Name: Commission Regulation (EEC) No 2724/77 of 8 December 1977 amending Regulation (EEC) No 1624/76 regarding the additional amount of aid payable for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  agricultural activity;  processed agricultural produce;  food technology
 Date Published: nan

 Avis juridique important|31977R2724Commission Regulation (EEC) No 2724/77 of 8 December 1977 amending Regulation (EEC) No 1624/76 regarding the additional amount of aid payable for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State Official Journal L 315 , 09/12/1977 P. 0015 - 0016 Greek special edition: Chapter 03 Volume 19 P. 0193 Spanish special edition: Chapter 03 Volume 13 P. 0149 Portuguese special edition Chapter 03 Volume 13 P. 0149 Finnish special edition: Chapter 3 Volume 9 P. 0132 Swedish special edition: Chapter 3 Volume 9 P. 0132 COMMISSION REGULATION (EEC) No 2724/77 of 8 December 1977 amending Regulation (EEC) No 1624/76 regarding the additional amount of aid payable for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 559/76 (2), and in particular Article 10 (3) thereof, Whereas paragraph 1 of Article 8 of Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (3), as last amended by Regulation (EEC) No 1983/77 (4), provides that the amount of aid paid to the exporter shall be that applicable on the day the customs formalities for export to the Member State of destination are completed, and paragraph 2 of that Article provides that, in cases where the amount of aid applicable on the date of denaturing or of processing into compound feedingstuffs is greater than the amount of aid applicable on the date of export, an additional amount of aid equal to the difference between these two amounts shall be paid, for the quantities transformed after the date of increase, by the consignor Member State to the exporter, so that he can pay this amount to the importer; Whereas the effect of this adjustment procedure can be, as a result in particular of differences in exchange rates, that the cost after processing of the imported skimmed-milk powder does not correspond to the final cost of the product bought in the Member State of destination ; whereas, moreover, a similar effect can arise where there is a fall in the representative rate in the Member State of destination; Whereas, in order to rectify this situation, the supplementary aid should also be granted where the representative rate of the Member State of destination has fallen ; whereas, moreover, it is appropriate, also for administrative reasons, to provide that the additional amount will be paid to the importer by the authorities of the Member State of destination; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Article 8 (2), first indent, of Regulation (EEC) No 1624/76 is amended to read as follows: "2. If between the day mentioned above and the day mentioned in Article 9 of Regulation (EEC) No 990/72 the amount of aid expressed in the currency of the Member State of destination is increased, an amount corresponding to this increase shall be paid, on request, to the importer by the competent authority of the Member State of destination. The additional amount shall be paid only in respect of those quantities: - for which there is submitted a certificate from an official agency establishing that they have been denatured or processed into feedingstuffs on or after the date on which the increased amount of aid was applicable and - for which the security has been or will be released in accordance with Article 2 (5)." Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 67, 15.3.1976, p. 9. (3)OJ No L 180, 6.7.1976, p. 9. (4)OJ No L 225, 3.9.1977, p. 9. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1977. For the Commission Finn GUNDELACH Vice-President